  Case 19-01720             Doc 16        Filed 01/21/20 Entered 01/21/20 13:07:11         Desc Main
                                            Document     Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                                    Chapter 7 Bankruptcy
                                                                            Case No. 19-01720
 Brett Michael Arensdorf
 Pamela Kay Arensdorf                                                           ORDER


                    Debtor(s).



         The matter before the Court is the Trustee’s Motion to Extend Time to Object to

Exemption. Pursuant to Local Rule 4003-(1)(c) the Trustee, and only the Trustee, is granted

through and including March 6, 2020 to object to any exemptions claimed by the Debtor.

         DATED AND ENTERED:


       January 21, 2020

                                                Bankruptcy Judge
                                                U.S. Bankruptcy Court, Northern District of Iowa


                                                                                ORDER PREPARED BY:
                                                                           Stephen B. Larson AT0014154
                                                                                    Attorney for Trustee

RHTE Arensdorf Order to Extend Time to Obj to Exemptions.011720.1018.sbl
